DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 04 OCTOBER 2019 has been considered.  Current pending claims for consideration are Claims 1-21 and are considered on the merits below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 OCTOBER 2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 04 OCTOBER 2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 04 OCTOBER 2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: In the SPECIFICATION, in the ‘Related Application’ section, the data should be updated.  US Patent Application Serial No. 15/191,056 is now US Patent 10/458,980.  
Appropriate correction is required.
Abstract
The abstract of the disclosure is objected to because in line 11, nm2 should have the 2 be superscript when referring to the surface area, nm2.  Correction is required.  See MPEP § 608.01(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 15-17 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 17, 18 and 25 of U.S. Patent No. 10,458,980. These claims in the instant invention and the ‘980 are identical verbatim.  There are no distinguishing differences between the instant invention and those cited in the ‘980 reference. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over PHAM, Surface modification of a gold-coated microcantilever and application in biomarker detection, 2015 Adv. Nat. Sci: Nanosci. Nanotechnol. 6 045018, submitted on the Information Disclosure Statement on 04 OCTOBER 2019; Non-Patent Literature Documents Cite No. 1., dnd further in view of BERGER, Surface Stress in Self-Assembly of Alkanethiols on Gold, SCIENCE, 276, 5321, 27 JUNE 1997, page 2021-2024.
Applicant’s invention is drawn towards a sensor. 
Regarding Claim 1, the reference PHAM discloses an unpassivated cantilever sensor having two sides, page 2, Figure 1(a) and 1(b), comprising a polyamide or silicon layer coated on 
The PHAM reference discloses the claimed invention, but is silent in regards to wherein the surface area of the occupied per probe molecule. 
The BERGER reference discloses a cantiliever sensor, abstract, comprising a silicon layer, page 2022, Figure 1(B), with a coating comprising at least a gold layer and being uncoated on the opposite side, page 2022, Figure 1(B-C), wherein the gold layer coated surface comprises a self-assembled monolayer (SAM) of a probe molecule bound to a linker, abstract, page 2021, page 2022, Figure 1(A), wherein the chain length of the SAMs of alkanethiols occupied per probe molecule is observed, page 2023, left column. 
While BERGER discloses the amount of chain length of the per probe molecule on the surface stress is observed, page 2023 and Figure 3, it would be obvious to one having ordinary skill in the art before the effective filing date to modify the amount of surface area occupied per probe molecule ranges from about 0.4 to about 1.5 nm2 to accurately determine the surface stress on the cantilever sensor since compressive surface stress change is directly proportional to alkyl chain length and to have a SAM with a desired film consistency, page 2023.  
Additional Disclosures Included by the combination are: Claim 2: wherein the unpassivated cantilever of claim 1, wherein the coating comprising at least a gold layer is a coating comprising a base titanium layer and a top gold layer, PHAM, page 2, Figure 1(a).; Claim 6: wherein the unpassivated cantilever of claim 1, wherein the self-assembled monolayer is an Claim 10: wherein the unpassivated cantilever of claim 1, wherein the probe molecule is a molecule able to interact with specificity and sensitivity with a coupling molecule to generate ligand-receptor interactions, drug-receptor interactions, antibody-antigen interactions, sequence-specific DNA interactions, RNA hybridization-type interactions, or combinations thereof, PHAM page 2, left and right column, vancomycin-sensitive peptide, antibody of AFP.; Claim 11: wherein the unpassivated cantilever of claim 1, wherein the probe molecule is a receptor able to provide ligand-receptor or drug-receptor binding; a probe molecule able to selectively hybridize to a complementary DNA or RNA sequence; or an antibody able to provide antibody-antigen interactions, PHAM page 2, left and right column, vancomycin-sensitive peptide, antibody of AFP, page 6 right column.; Claim 12: wherein the unpassivated cantilever of claim 10, wherein the probe molecules such as vancomycin susceptible receptor (VSR), monoclonal human immunodeficiency virus antibody(anti-p24), a blood clotting factor (VIII) antibody (anti-Factor(Vll)), or a polyclonal anti-prostate-specific antibody (anti-PSA), page 2, left and right column, vancomycin-sensitive peptide, antibody of AFP, page 6 right column.; 
Regarding Claims 3-5, the combination above suggests the claimed invention, but is silent in regards to the specific thicknesses of the titanium layer and the gold layer.  
The PHAM reference discloses the sensor in Figure 1 includes on the upperface, ‘a thin laye r of titanium and gold (20 nm).’ However, the thickness of each are not specifically disclosed.  
Since the total thickness of the titanium and the gold layer are 20nm, it would be obvious to one having ordinary skill in the art before the effective filing date to modify the titanium layer to be between 1 and 5 nm and the gold layer to be between, 1 and 5 nm or between about 5 and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Regarding Claims 13-14, the combination above suggests the claimed invention, but is silent in regards to the specified surface area occupied per probe molecule range. 
While BERGER discloses the amount of chain length of the per probe molecule on the surface stress is observed, page 2023 and Figure 3, it would be obvious to one having ordinary skill in the art before the effective filing date to modify the amount of surface area occupied per probe molecule ranges from about 0.5 to about 0.6 nm2  or 0.6 to about 1.2 nm2 to accurately determine the surface stress on the cantilever sensor since compressive surface stress change is directly proportional to alkyl chain length and to have a SAM with a desired film consistency, page 2023.  
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over PHAM, Surface modification of a gold-coated microcantilever and application in biomarker detection, 2015 Adv. Nat. Sci: Nanosci. Nanotechnol. 6 045018, in view of BERGER, Surface Stress in Self-Assembly of Alkanethiols on Gold, SCIENCE, 276, 5321, 27 JUNE 1997, page 2021-2024, and further in view of LANG, submitted on the Information Disclosure Statement on 04 OCTOBER 2019; Non-Patent Literature Documents Cite No. 1.
Regarding Claims 7-9, the combination above suggest the claimed invention, but is silent in regards to wherein the alkanethiol linker is an alkanethiol polyethylene glycol linker. 
The LANG reference discloses a cantiliever sensor, page 438, Section 15.6.1, Figure a, with a coating comprising at least a gold layer and being uncoated on the opposite side, page 438, Section 15.6.1, wherein the gold layer coated surface comprises a self-assembled monolayer 2CH2)nOH, wherein n = 2-5, Figure 1 a and b, page 441, left column, or wherein the alkanethiol linker is HS(OCH2CH2)3OH, that binds to the gold and/or any other material including silicon surface of the cantilever via the -SH residue and binds to the probe molecule via an -OH group on the probe molecule, page 441, left column, page 442, right column Section 15.7.2, pH.
It would be obvious to one having ordinary skill in the art at the time the invention was made to modify the claimed invention so that the self-assembled monolayer is an alkanethiol self-assembled monolayer in which the alkanethiol moiety is HS(0CH2CH2)30H, that binds to the gold and/or any other material including silicon surface of the cantilever via the -SH residue and binds to the probe molecule via an -OH group on the probe molecule taught by LANG etal, so that the affinity of the cantilever is very high resulting in fast bending response, page 431, right column, page 439-440, Alkane Thiol Vapors.
Claims 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over PHAM, Surface modification of a gold-coated microcantilever and application in biomarker detection, 2015 Adv. Nat. Sci: Nanosci. Nanotechnol. 6 045018, in view of BERGER, Surface Stress in Self-Assembly of Alkanethiols on Gold, SCIENCE, 276, 5321, 27 JUNE 1997, page 2021-2024, and NDIEYIRA, Nanomechanical detection of antibiotic-mucopeptide binding in a model for superbug drug resistance, submitted on the Information Disclosure Statement on 04 OCTOBER 2019, Non-Patent Literature Documents Cite No. 7.
Regarding Claim 15, the combination above suggest the claimed invention, but is silent to an array comprising at least 8 unpassivated cantilever sensors, each unpassivated cantilever sensor according to claim 1.
The NDIEYIRA discloses an array comprising at least 8 unpassivated cantilever sensors, page 2, wherein the unpassivated cantilever sensor having two sides, page 2, Figure 2, comprising a polyamide or silicon layer coated on one side with a coating comprising at least a gold layer and being uncoated or unpassivated on the opposite side, wherein the gold layer- coated surface comprises a self-assembled monolayer (SAM) of a probe molecule bound to a linker, pages 1-2 and Figure 1(a)(b).
It would be obvious to one having ordinary skill in the art before the effective filing date to have an array of at least 8 unpassivated cantilever sensors as taught by NDIEYIRA to determine the sensitivity of antibiotic detection in blood serum at clinically relevant concentrations, page 3.
Applicant’s invention is drawn towards a method. 
Regarding Claim 16
The PHAM reference discloses the claimed invention, but is silent in regards to wherein the cantiliever sensor is contacted with an isolated body fluid.  While PHAM teaches the cantiliever sensors are known to detect a biomarker in human serum or blood, page 1, Section.  However, the reference does not teach sensor disclosed by PHAM to be used for detection of a biomarker. 
The NDIEYIRA discloses a method for detecting the presence of a coupling molecule in an isolated body fluid, abstract, comprising the steps of: 1) providing an unpassivated cantilever sensor; page 2 and Figure 1; 2) contacting the cantilever sensor with an isolated body fluid containing the coupling molecule to be detected, page 2, blood serum; 3) detecting the response signal due to cantilever bending, page 2-3; and 4) correlating the response signal to the presence or absence of the coupling molecule to be detected, page 3-4.
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the method to have the cantiliever sensor be contacted with an isolated body fluid to quantify binding interactions between a sample and drugs, abstract. 
Additional Disclosures Included are: Claim 17: wherein the method according to claim 16, wherein the body fluid is blood, plasma, saliva, sputum, or urine, NDIEYIRA page 1-5, blood serum.; Claim 18: wherein the method according to claim 16, wherein the coupling molecule is a ligand, a drug molecule, an antigen or a hybridizing nucleic acid sequence, NDIEYIRA page 2, Figure 1.; Claim 19: wherein the method of claim 18, wherein the coupling molecules is vancomycin, 20glycoprotein p24, factor (VIII), or prostate specific antigen (PSA), NDIEYIRA page 1-5, vancomycin.; and Claim 20: wherein the method of claim 16, wherein the contacting step is performed for a period of 5-30 minutes, NDIEYIRA Figure 2, see graphs.; Claim 21: wherein the method of claim 16, further comprising the step of correlating the response signal to the concentration of the coupling molecule in solution, NDIEYIRA page 3 and 4. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797